Citation Nr: 0900980	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-38 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease with spondylotic changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to March 
2003.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.


FINDING OF FACT

Throughout the entire period of the claim, the veteran's low 
back disability has been manifested by radiating pain, muscle 
spasms, and a mildly antalgic gait; ankylosis and 
incapacitating episodes of intervertebral disc disease have 
not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no 
higher, for degenerative disc disease with spondylotic 
changes have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 
5021-5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  

A VA General Counsel opinion has also held that DC 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  See VAOPGCPREC 37-97.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

In order to warrant the next-higher 20 percent rating, the 
evidence must show the following:

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees;
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees;
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In this case, the Board finds that a 20 percent rating is 
warranted.  Specifically, the Board finds that the veteran is 
entitled to a higher rating based on muscle spasms or 
guarding severe enough to result in an abnormal gait.  

In a July 2006 VA examination, the veteran reported that his 
ability to ambulate was affected at times.  The July 2006 VA 
examination noted that that, although he did not demonstrate 
muscle spasm at the time of the examination, point tenderness 
in the L4 region was noted.  In a more recent March 2007 VA 
examination report, he again reported occasional muscle 
spasms that affected his ability to ambulate.  Significantly, 
physical examination at that time also revealed exquisite 
tenderness to palpation around all areas of his lumbar spine.

In addition to reports of muscle spasm and spinal tenderness, 
the evidence of record demonstrates gait abnormality, and the 
veteran testified that he required the use of a cane for 
ambulation at his September 2008 hearing.  Despite "normal" 
findings of gait during the above-mentioned examinations, in 
a March 2007 neurologic examination of his spinal condition, 
the VA examiner specifically identified an antalgic gait 
relating to complaints involving low back pain.  Moreover, in 
an April 2007 treatment report, the examiner also noted a 
mildly antalgic gait.   

Given the veteran's reported history of muscle spasms and 
objective findings of spinal tenderness and an antalgic gait, 
the Board finds that a 20 percent disability rating is.

Next, in considering whether the veteran is entitled to the 
next-higher 40 percent rating, the Board finds that his 
symptoms do not more nearly approximate the next higher 
evaluation.  To warrant a 40 percent rating, the evidence 
must show:

*	forward flexion of the thoracolumbar spine to 30 degrees 
or less;
*	favorable ankylosis of the entire thoracolumbar spine; 
or,  
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.

In this case, flexion limited to 30 degrees has not been 
shown.  A July 2006 VA examination demonstrated forward 
flexion to 95 degrees, and, in March 2007, flexion was noted 
as limited to 85 degrees.  Further, despite complaints of 
pain, normal flexion was noted in an April 2007 VA treatment 
report.  Because significant range of flexion has been shown, 
even considering the complaints of pain, the findings above 
do not support a 40 percent evaluation based on limitation of 
flexion of the thoracolumbar spine.  

The Board has considered the veteran's range of motion as 
limited by additional factors, such as pain, stiffness, and 
fatigue.  Specifically, in the March 2007 VA examination, he 
reported having increased pain with prolonged standing, 
sitting, weather changes, lifting, and bending.  
Additionally, in a hearing before the undersigned Veterans 
Law Judge in September 2008, he indicated that his low back 
pain affected his ability to play sports and impacted his 
decision on whether to leave the house.  

The Board notes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his 
reports of back pain are consistent with the evidence of 
record and are found to be credible.  However, despite the 
complaints and findings of pain as noted above, the evidence 
does not establish additional functional impairment such to 
support the next-higher 40 percent evaluation. 

Despite the veteran's reports of pain, the weight of the 
evidence does not establish an increased level of impairment 
from the exacerbations.  Although his range of motion was 
noted as most severe in March 2007, he nonetheless 
demonstrated substantial range of motion (flexion to 85 
degrees, extension to 15 degrees, lateral flexion to 35 
degrees, and rotation to 45 degrees).  Specifically, only 
mild pain was noted during the March 2007 VA examination, and 
the VA physician indicated that no additional loss of range 
of motion or increased pain was present upon repetitive 
motion.  Therefore, even considering the subjective 
complaints of pain, the evidence does not warrant a higher 
rating under DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

Next, the evidence does not support a finding of favorable 
ankylosis of the entire thoracolumbar spine.  As stated 
above, both the July 2006 and March 2007 VA examinations 
demonstrated substantial range of motion of the thoracolumbar 
spine.  Thus, ankylosis of the entire thoracolumbar spine has 
not been shown, and there is no basis for a disability rating 
in excess of 20 percent pursuant to this provision.  

Next, a higher rating may be warranted with incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  However, at the time of the March 2007 VA 
examination, the veteran had reported that he had not 
experienced any incapacitating episodes of back pain in the 
past 12 months that required physician-prescribed bed rest.  
Because the evidence does not show that he was incapacitated 
for a duration of at least 4 weeks in the past 12-month 
period, the Board finds that there is no basis for a higher 
rating for intervertebral disc syndrome pursuant to this 
provision.

In addition, in contemplating whether the veteran is entitled 
to an additional disability rating for neurological 
manifestations, the Board notes that a separate 10 percent 
disability rating for lumbar radiculitis, right lower 
extremity, was assigned effective April 11, 2007.  Thus, the 
assignment of separate neurologic ratings has been provided 
as required by Note (1). 

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds no evidence that the veteran's 
back disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, the evidence does not demonstrate that frequent 
periods of hospitalization due to back pain.  Further, 
despite the veteran's complaints of pain, the preponderance 
of the evidence does not indicate that his condition has 
resulted in any occupational impairment or that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  

According to the March 2007 VA examination, the veteran 
stated that his occupation was affected because he had to 
miss work occasionally.  However, he further indicated he 
that was currently employed as a weather forecaster and that 
usually he could do his job.  Moreover, during his September 
2008 hearing testimony, he stated that adjustments have been 
made in his workplace and that he was able to maintain full-
time employment status with a four-day work week.  
Accordingly, the Board finds that marked interference with 
employment beyond that contemplated by the rating schedule 
has not been shown.  

Moreover, the scheduler rating criteria for thoracolumbar 
disabilities specifically contemplate spine limitation of 
motion due to pain, radiating pain, stiffness, and aching.  
As stated above, even considering the veteran's complaints of 
pain, substantial range of motion was demonstrated in the 
March 2007 VA examination (flexion to 85 degrees, extension 
to 15 degrees, lateral flexion to 35 degrees, and rotation to 
45 degrees with mild pain throughout).  Hence, referral for 
assignment of an extra-schedular evaluation is not warranted 
in this case.  

In conclusion, the Board finds that the veteran's symptoms 
more nearly approximate the criteria for a disability rating 
of 20 percent, but no higher, for his low back disability.  
The Board finds that his symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  
 
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1) (as amended).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 
2006, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.   

Further, a May 2008 letter to the veteran met the 
requirements of Vazquez-Flores.  Specifically, the May 2008 
letter notified the claimant that, to substantiate his claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability and an effect on daily living.  
Moreover, the letter provided him with the correct diagnostic 
criteria used to evaluate a disability for VA compensation 
purposes.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

As to VA's duty to assist, the RO has obtained VA treatment 
records and service records, and the veteran submitted 
statements in support of his claim.  Additionally, VA medical 
examinations pertinent to the issue on appeal were obtained 
in July 2006 and March 2007.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim.   The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

A 20 percent rating, but no more, for degenerative disc 
disease with spondylotic changes is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


